UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1703



CLIFFORD W. MILLER,

                                             Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 99-10563)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clifford W. Miller, Appellant Pro Se. Stuart L. Brown, INTERNAL
REVENUE SERVICE, Washington, D.C.; Paula Marie Junghans, Joel L.
McElvain, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifford Miller appeals from the tax court’s order granting

summary judgment to the Commissioner on Miller’s action challenging

the underlying collection activity.   Our review of the record and

the tax court’s opinion discloses no reversible error.   According-

ly, we affirm on the reasoning of the tax court.   Miller v. Commis-

sioner, Tax Ct. No. 99-10563 (U.S. Tax Ct. Dec. 21, 2000).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2